In re: Lottie Lucia Miller applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Vermilion. 218 So.2d 79.
Writ refused. On the facts found by the Court of Appeal the result is correct.
SANDERS, J., is of the opinion a writ should be granted.
SUMMERS, Justice, is of the opinion the writ should be granted. See State, Through Department of Highways v. Crossland, La.App., 207 So.2d 898 (1968); State, Through Department of Highways v. Moresi, La.App., 189 So.2d 292 (1966).